UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2326



LILY ABIKIAN,

                                                        Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General for the
United States,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-574-387)


Submitted:   May 19, 2004                   Decided:   June 3, 2004


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark J. Shmueli, Washington, D.C., for Petitioner.       Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Joan E. Smiley, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lily Abikian, a native and citizen of Ethiopia, petitions

for   review    of   an   order    of   the   Board       of   Immigration   Appeals

(“Board”)      affirming     the   immigration        judge’s      denial    of   her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

            On appeal, Abikian raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for   asylum.        To   obtain   reversal     of    a    determination     denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                     INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                     We have reviewed the

evidence of record and conclude that Abikian fails to show that the

evidence compels a contrary result.             Accordingly, we cannot grant

the relief that Abikian seeks.

            Additionally, we uphold the immigration judge’s denial of

Abikian’s request for withholding of removal.                     The standard for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                       To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”            INS v. Cardoza!Fonseca, 480

U.S. 421, 430 (1987).         Because Abikian fails to show that she is




                                        - 2 -
eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -